                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ADAM LANE                                                                   PLAINTIFF
ADC #155843

v.                        CASE NO. 5:18-CV-00259 BSM

JAMES, et al.                                                           DEFENDANTS

                                        ORDER

      The partial recommended disposition [Doc. No. 9] filed by United States Magistrate

Judge Jerome T. Kearney has been received. No objections have been filed. After careful

review of the record, the proposed findings and recommended disposition are hereby adopted

in their entirety. Accordingly, defendants Swiney and Johnson are dismissed for failure to

state a claim upon which relief can be granted. All claims except the Eighth Amendment

conditions and retaliation claims are dismissed without prejudice.

      IT IS SO ORDERED this 20th day of November 2018.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
